Exhibit Oxis Requests Debt Holders End Foreclosure Proceedings Sale of assets as planned would result in full repayment, enhance shareholder value, and fund future operations Foster City, CA. – June 16, 2008—Oxis International Inc. (OXIS.OB) today said that the company’s four debenture holders have been notified that the sale of its majority interest in BioCheck Inc. and its diagnostic businesses is proceeding in a timely manner with strong interest from multiple potential buyers, and warned that the recently commenced foreclosure efforts disclosed in Oxis’ 8-K filing of June 13, 2008 related to their collateral willboth jeopardize repayment efforts and harm shareholder value. “It would be completely irresponsible to attempt foreclosure proceedings when a prospective sale is on track that will clearly benefit our shareholders, debt holders, employees, suppliers and customers,” said Marvin S. Hausman, M.D., Chairman and Chief Executive. “We are hopeful that our debt holders will recognize this fact, and allow us to move forward toward finalizing an asset sale.” As reported in its recent 8-K, Oxis currently has four letters of intent from interested parties.Proceeds from the asset sales will be used to repay debenture holders in full, as well as to generate funds to implement a growth strategy based on its neutraceutical and therapeutic assets. Last Fall, Oxis retained Burrill & Co., a San Francisco investment bank to assist in thesale of its diagnostic businesses and informed the debenture holders of its plan to repay them with the sale proceeds. In a separate letter sent today, Dr. Hausman requested that debenture holders Alpha Capital Anstalt, Bristol Investment Fund , Ltd, Cranshire Capital, L.P., and Whalehaven Capital Fund Limited end their foreclosure proceedings. Dr.
